PER CURIAM.
This- action was for rent. The plaintiff’s agent testified that the defendant rented the premises at $25 per month, the rent to be paid on the 1st of each month; that the rent for the month of June, 1908, was paid; and that the tenant moved from the premises on July 8th without paying rent for that month. This was not disputed by the tenant. His reason for not paying the rent is as follows:
“I did not pay because he promised me— The house was a disreputable house, and I wanted to get out of it, and he promised me that he was going to put these people out, and he says: Tf I don’t put them out you need not stay.’ I could pay him for what days I was in.”
This did not authorize the justice in rendering a judgment absolute in favor of the defendant. According to his own testimony he remained in the premises, after this promise on the part of the landlord, for eight days, for which he was liable, and for no more.
Judgment reversed, and new trial ordered, with costs to appellant to abide the event.